Wilde J.
afterward drew up the opinion of the Court Upon the facts alleged in the bill and admitted by the answers, we think it very clear, that the plaintiffs are entitled to the relief prayed for. The legal estate in the premises vested in Abner Goodell, but three fourths were held in trust for the plaintiffs, who were joint purchasers with him, and severally paid, or became obligated to pay, their respective portions of the purchase money. In these three fourths the trustee had merely the legal estate. The beneficial interest vested in the cestui que trusts, and they, in a court of equity, are considered the real owners. If the trustee had conveyed the property, and the purchaser bad had knowledge of the trust, he could not hold it discharged of the trust. Nor can the trustee’s creditors now have any better right. The cestui que trusts, by the aid of a court of equity, have the same power over the estate for all beneficial purposes, as if it were a use executed. In equity a cestui que trust hath jus habendi and jus disponendi, and any disposition by him is binding on the trustee.
As to the quarter part which Goodell owned in his own right, it appears that he agreed to convey it to William Putnam, one of the plaintiffs, and gave him an obligation to convey the same to him on certain conditions as charged in the bill. Upon the performance of these conditions, we think the obligee is entitled to a conveyance. By the St. 1783, c. 32, § 4, this Court is authorized to grant license to the administrator of the obligor to make the conveyance according to the terms of the contract; and by the St. 1817, c. 87, we are empowered to order such conveyance to be made. By the former statute the legislature obviously intended to give a preference to the claim of an obligee in such a case, to that ot the heirs or creditors of the obligor. The circumstance that Goodell’s estate is insolvent, does not affect the rights of the parties. There is nothing in the act for the distribution of in*274solvent estates, which can reasonably be construed .so as to modify, or in any respect annul, the St. 1783, c. 32, § 4.
There is no reason, therefore, why the Court should not de cree a specific performance of this contract, in the same manner as if Goodell were now living. The Court accordingly order and decree, that upon the performance of the conditions of sale, as specified in the obligation of Goodell, the whole estate shall be conveyed to the plaintiffs by his administrator and heirs, as prayed for in the bill. [See Revised Stat. c. 74.]